Citation Nr: 1734889	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-41 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee meniscectomy. 

2.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability, diagnosed as facet joint syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1998 to November 2008. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As much as the Board sincerely regrets any further delay in the adjudication of the remaining claims on appeal, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to remand this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the correct interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding requires that all range of motion testing include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible.  Correia v. McDonald, 28 Vet. App. 158 (2016).    

Right Knee

The Board has reviewed the April 2009 examination report, which was written before Correia was decided.  It does not appear that the examiner tested the Veteran's range of motion in both active and passive motion.  The examiner noted that there was objective evidence of pain with active motion on the right side, but did not quantify the additional loss of range of motion caused by the pain.  Because the Correia factors were not adequately addressed in this examination, it is not clear whether the Veteran's pain limits his knee flexion to a degree that is compensable in excess of 10 percent, per Diagnostic Codes 5256 to 5263 (addressing the knee and leg).      

Facet Joint Syndrome - Lumbar Spine

The Board has also reviewed the Veteran's latest VA thoracolumbar spine examination report dated February 2016, which was also conducted before Correia.  It appears that here also, the examiner did not test the Veteran's range of motion in both active and passive motion.  The examiner noted that pain was noted on exam and caused functional loss, but did not quantify the additional loss of range of motion caused by the pain.  Finally, although there was pain noted on weight-bearing, that pain was also not quantified.  Because the Correia factors were not addressed in this examination, it is not clear whether the Veteran's pain limits his lumbar spine flexion to fewer than 30 degrees, per the General Rating Formula for Diseases and Injuries of the Spine.

Consequently, the Board finds the April 2009 and February 2016 VA medical examinations to be inadequate.  In order to provide an adequate examination, a remand is necessary to obtain a VA medical examination to evaluate the Veteran's right knee and lumbar spine disorders.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  See also Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant treatment records from any VA facility or private treatment provider from which the Veteran has received treatment.  

If the Veteran has received additional private treatment beyond the examination of record, he should be afforded an appropriate opportunity to submit those records.
 
2.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The right knee must be tested in: active motion; passive motion; weightbearing; and non-weightbearing.  In addition, to afford the Veteran an accurate rating, his right knee must be tested for ankylosis, recurrent subluxation, lateral instability, and any impairment of the tibia and fibula, to include non-union or malunion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The full range of motion testing must be performed.  The spine must be tested in: active motion; passive motion; weightbearing; and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

The examiner should identify all neurological manifestations of the Veteran's lumbar spine disability.  If there is neurological impairment, the examiner should identify the nerve or nerves involved and determine the manifestations.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




